            Case 5:19-cr-00028-OLG Document 67 Filed 01/04/21 Page 1 of 2                        FILED
                                                                                            January 04, 2021
                                                                                          CLERK, U.S. DISTRICT COURT
                                                                                          WESTERN DISTRICT OF TEXAS
                                 UNITED STATES DISTRICT COURT                                                          JU
                                                                                       BY: ________________________________
                                  WESTERN DISTRICT OF TEXAS                                                    DEPUTY
                                    SAN ANTONIO DIVISION


 UNITED STATES OF AMERICA                            )
                                                     )
 v.                                                  )    CRIMINAL NO. SA-19-CR-28-OLG
                                                     )
 TONY DWAYNE ALBERT                                  )


                                                 ORDER

        On December 8, 2020, the Court ordered that Defendant, Tony Dwayne Albert, undergo a

psychiatric or psychological examination pursuant to 18 U.S.C. § 4243(b), and that a report be filed with

the Court pursuant to the provisions of § 4247(b) and (c)(1)-(4)and (C). The Court further ordered that

the examination be conducted within 30 days so the Court could hold a hearing “not later than

forty days following the special verdict,” as required by 18 U.S.C. § 4243(c). The Court also ordered

that if necessary, and upon a showing of good cause, the director of the facility may request an

additional thirty days for observation and evaluation. See 18 U.S.C. § 4247(b).


        The Court has been advised that an extension until March 5, 2021 is being requested because

there is no “bed availability,” there is a “wait list for available beds,” there are “national manning”

issues, and a “growing list of patients.” The Court stresses that this case has already been adjudicated

and any further delay is deeply troubling. The timelines set forth in the Court’s order are statutory and

although the applicable provisions allow a thirty day extension “upon a showing of good cause that the

additional time is necessary to observe and evaluate the defendant,” the Government is seeking an

additional sixty days to simply transport Defendant. After Defendant arrives at a suitable facility, the

examiner will need an additional extension to observe and examine Defendant.




                                                      1
            Case 5:19-cr-00028-OLG Document 67 Filed 01/04/21 Page 2 of 2



        On February 15, 2019, when the Court ordered that Defendant be evaluated pursuant to §§

4241 and 4242, Defendant did not arrive at the facility until August 1, 2019, more than five months

later. The Court did not receive the examiner’s report until January 2, 2020, almost one year after the

Court’s order for examination. The first delay, and now a second delay, are unacceptable.


        At this juncture, the Court will GRANT an extension until February 12, 2021. However, the

Court further ORDERS that all possible alternatives for transportation, available bed, examiner, and

appropriate facility be explored and exhausted prior to February 12, 2021. Any further extension will be

granted only if there is a thorough explanation of steps taken pursuant to this order and upon a

showing of good cause as to why this Defendant cannot be transported to an appropriate facility by

February 12, 2021. The hearing previously scheduled for Thursday, January 14, 2021, at 9:30 a.m. will

be reset.

       SIGNED this 4th day of January, 2021.



                                                        ORLANDO L. GARCIA
                                                        CHIEF U.S. DISTRICT JUDGE




                                                    2
